Citation Nr: 1045729	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  08-01 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the military from September 
1968 to June 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a 
September 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

In October 2010, as support for her claim, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board - also commonly referred to as a Travel Board 
hearing.  During the hearing the Veteran submitted additional 
evidence and waived her right to have the RO initially consider 
it.  38 C.F.R. §§ 20.800, 20.1304 (2010).


FINDING OF FACT

There is competent and credible, so probative, medical and other 
evidence of record indicating the Veteran's PTSD is as likely as 
not the result of personal (sexual) assaults during her military 
service.


CONCLUSION OF LAW

Resolving all reasonable doubt in her favor, the Veteran's PTSD 
was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Here, though, the Board need not 
discuss whether there has been VCAA compliance because the claim 
is being granted, regardless.  See, e.g., 38 C.F.R. § 20.1102 
(2010) (harmless error).  See also Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009).

II.  Entitlement to Service Connection for PTSD

The basis of the Veteran's claim for PTSD is that she was 
assaulted in service on several occasions.  She asserts that she 
awoke one night in her barracks to an intoxicated man holding a 
knife to her throat and trying to unzip her pants.  She says she 
reported the assault, but no disciplinary action was taken, and 
that, following that incident, she was sexually harassed and 
tortured by fellow sailors.  She also describes another incident 
when she was on leave and walking along side a road, only to be 
approached by a man who stopped his car and offered her a ride to 
meet up with her friends.  But unbeknownst to her, this man had 
other intentions and attacked her while in the car and ripped her 
blouse.  She says she was able to fend off his advances and get 
him to drive her back to her barracks, but that she eventually 
became so depressed over those incidents in service that she 
later attempted suicide.

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(2010) (i.e., DSM-IV); (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) medical 
evidence of a link between current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f) (2010).  See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).


Generally, a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).  That is to say, a 
stressor generally cannot be established as having occurred 
merely by after-the-fact medical nexus evidence.  Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996).  But in cases, as here, 
involving claimed personal (sexual) assault, there is an 
exception to this general rule.  See Patton v. West, 12 Vet. App. 
272, 277 (1999).  See also 38 C.F.R. § 3.304(f)(4); VA 
Adjudication Procedure Manual, M21-1MR, Part III, Subpart iv, 
Chapter 4, Section H, part 30(b), (c), (e) (Aug. 1 ,2006).  
Because personal assault is an extremely personal and sensitive 
issue, many incidents are not officially reported, which creates 
a proof problem with respect to the occurrence of the claimed 
stressor.  In these situations, it is not unusual for there to be 
an absence of service records documenting the events the Veteran 
has alleged.  The victims of this type of trauma may not 
necessarily report the full circumstances of it for many years 
after it occurred.  Thus, when a PTSD claim is based on a 
personal assault in service, evidence from sources other than the 
Veteran's service records may corroborate the Veteran's account 
of the stressor incident.  38 C.F.R. § 3.304(f)(4); see also 
Patton, 12 Vet. App. at 277 and YR v. West, 11 Vet. App. 393, 
398-99 (1998).

Examples of such evidence include, but are not limited to:  
records from law enforcement authorities; rape crisis centers; 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(4).

Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to:  
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  Id.

The Court has set a relatively low bar for interpreting a claim 
for PTSD as one involving a personal assault stressor for which 
the provisions § 3.304(f)(4) are applicable.  See, e.g., Bradford 
v. Nicholson, 20 Vet. App. 200 (2006) (Veteran alleged that his 
sergeant had kicked him down a set of stairs).

The Court advised that the portions of the VA Adjudication 
Procedure Manual M21-1, Part III, paragraph 5.14c, provide 
"guidance on the types of evidence that may serve as 'credible 
supporting evidence' for establishing service connection of PTSD 
which allegedly was precipitated by a personal assault during 
military service."  Patton, 12 Vet. App. at 277.  The Court held 
that the provisions in M21-1, Part III, 5.14(c), which address 
PTSD claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations [indeed, this is now 
codified at 38 C.F.R. § 3.304(f)(4)], and therefore, they bind VA 
decisions.  YR v. West, 11 Vet. App. at 398-99; Patton, 12 Vet. 
App. at 272.

Moreover, VA itself has defined personal assault very broadly to 
include an event of human design that threatens or inflicts harm.  
Examples of personal assault include rape, physical assault, 
domestic battery, robbery, mugging, stalking, and harassment.  
See VA Adjudication Procedure Manual M21-1MR, Part III, Subpart 
iv., Ch. 4, Section H, part 30(a) (Aug. 1, 2006); VA Adjudication 
Procedure Manual M21- 1MR, Part IV, Subpart ii., Ch. 1, Section 
D, part 17(a), (c) (Dec. 13, 2005).

As a consequence, it is important to address and consider the 
applicability, or at least the potential applicability, of 38 
C.F.R. § 3.304(f)(4) in claims of entitlement to service 
connection for PTSD where the appellant describes any type of 
action or occurrence that could generally be described as 
constituting an "assault" or "harassment" during service, even if 
it is unclear whether the appellant is actually claiming PTSD 
based on that alleged assault or harassment.



Turning now to the facts of this particular case.  There is no 
question the Veteran has the required DSM-IV diagnosis of PTSD, 
as this is evident in her Vet Center treatment records from 
January 2005 to February 2006, the report of her August 2006 VA 
compensation examination, and a statement from her 
private treating physician dated in September 2010.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); See also 38 C.F.R. § 3.304(f).  And 
Cohen indicates these diagnoses of PTSD are presumably in 
accordance with the DSM-IV criteria, both in terms of the 
adequacy and sufficiency of the stressors claimed.

The determinative issue, then, is whether there also is 
sufficient evidence for concluding the alleged personal assault 
stressors in service actually occurred, to in turn link the 
diagnosis of PTSD to the Veteran's military service and warrant 
granting service connection.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or a disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).  

There is this necessary competent and credible, so probative, 
evidence supporting the claim.  The first thing to keep in mind 
is that VA did not adopt the PTSD nomenclature until 1980 or 
thereabouts, so not until several years after the Veteran's 
military service had ended in June 1971.  And it is also worth 
additionally reiterating that incidents involving alleged 
personal (sexual) assault often go unreported, so after-the-fact 
medical evidence linking the eventual diagnosis of this condition 
to the Veteran's military service are accepted to substantiate 
her claim, especially absent any more probative evidence to the 
contrary.  See 38 C.F.R. § 3.102, indicating the claim is granted 
when the evidence favors the claim or is in relative equipoise, 
meaning about evenly balanced for and against the claim.

The Veteran's service treatment records (STRs) do not explicitly 
mention any complaints, treatment, or diagnoses stemming from a 
personal or sexual assault or a consequent psychiatric disorder 
such as a stress-related mental illness.  These records show she 
suffered a probable incomplete abortion in November 1970, but 
which she says was from conceiving a child with a man she 
married.  However, she also has testified under oath that she 
began having uterine pain and cysts following the sexual assaults 
in question.  See the transcript of her Travel Board hearing 
testimony in October 2010.  Her STRs note tubo-ovarian abscesses 
in July 1970.  Also in July 1970, she had surgery for a salpingo-
oophorectomy, which is removal of the fallopian tubes and 
ovaries.  

The Veteran also alleges behavioral changes signaling a sexual 
assault had occurred.  Her service personnel records (SPRs) 
indicate that, in June 1971, it was determined she was not 
qualified for reenlistment in the Navy without prior approval by 
the Chief of Naval Personnel.  She was given a RE-3R enlistment 
code.  There is no additional indication or explanation of why 
she received this designation.  But while testifying during her 
October 2010 Travel Board hearing, she acknowledged that she went 
absent without leave (AWOL) for several hours during service, in 
turn resulting in 30 hours of extra duty for an 
"attitude adjustment."

In a May 2005 letter from Dr. L.M., the supervisory clinical 
psychologist at the Vet Center where the Veteran has received 
treatment for her PTSD, this clinician indicated the PTSD is the 
result of the Veteran's military experience.  Dr. L.M. added that 
she has spent numerous years assessing, diagnosing and treating 
Veteran's from previous wars and incursions and dealing with 
sexual trauma in the military.  Dr. L.M. submitted a second 
letter in March 2008, further supporting the Veteran's claim of 
PTSD as a result of her sexual trauma in service.  Specifically, 
Dr. L.M. points to the documented complaints and treatments in 
service of stomach and digestive problems, which she states are 
symptoms and problems known as residuals (sequelae) of sexual 
trauma.  



Also supportive of the claim is the report of the Veteran's 
August 2006 VA compensation examination.  This VA examiner not 
only affirmed the diagnosis of PTSD, but also indicated the 
Veteran's descriptions of her assaults in service are "entirely 
consistent with the type of experiences that have been recounted 
to [the examiner] by countless women who served in the military 
at approximately the same time" as the Veteran.  So, according 
to this VA examiner, there is no reason to disbelieve the 
Veteran's assertions of assault while she was in the military.  
"[T]he harassment, attempted assaults, and surgery that she 
experienced on active duty caused her to develop clinically 
significant signs and symptoms of PTSD."

Most recently, in September 2010, the Veteran's private 
physician, Dr. D.S.P., also determined the Veteran's PTSD is 
related to the two sexual assaults while she was in the military.  
Dr. D.S.P. explained that it is normal for a person who was 
assaulted to not report it out of shame, fear or both.

The Board also sees the Veteran has additionally acknowledged a 
history of childhood abuse by a family member.  But, concerning 
this, Dr. L.M. stated that "while [the Veteran's] childhood 
history is significant for childhood sexual abuse, her severe and 
pervasive experience of military sexual trauma during her Navy 
tour significantly exacerbated this condition."  The VA examiner 
added that the Veteran's "early trauma made her more vulnerable 
to the development of symptomatolgy when she was exposed to later 
harassment and trauma while on active duty."

Consequently, all who have been asked to comment have universally 
concluded that the Veteran's PTSD was either caused by the sexual 
assaults in service or, at the very least, aggravated by those 
unfortunate incidents in service (even if she had a history of 
childhood sexual trauma).  Patton, 12 Vet. App. at 277 and YR, 
11 Vet. App. at 398-99.  Service connection is warranted in 
either scenario.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.



Therefore, resolving all reasonable doubt in her favor, the Board 
finds there is competent and credible medical and other evidence 
of record indicating the Veteran's PTSD is as likely as not 
attributable to her military service, and in particular to the 
sexual assaults she regrettably had to endure.  So her claim must 
be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996). 


ORDER

The claim for service connection for PTSD is granted.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


